EXHIBIT FIRST 22 West State Street KEYSTONE Media, PA 19063 FINANCIAL, INC. 610-565-6210 FOR IMMEDIATE RELEASE FIRST KEYSTONE FINANCIAL ANNOUNCES SECOND QUARTER FISCAL 2009 RESULTS Media, PA (BUSINESS WIRE) – May 15, 2009- First Keystone Financial, Inc. (NASDAQ: FKFS), the holding company for First Keystone Bank (the “Bank”), reported today a net loss for the quarter ended March 31, 2009 of $806,000, or $0.35 per diluted share, compared to net income of $207,000, or $0.09 per diluted share, for the same period last year.Net loss for the six months ended March 31, 2009 was $868,000, or $0.37 per diluted share, as compared to net income of $439,000, or $0.19 per diluted share, for the same period in 2008. “The two primary factors contributing to the loss for the second quarter were additional deterioration in the value of certain securities in our investment portfolio combined with an increased provision for loss losses as segments of our loan portfolio experienced performance issues in the face of the difficult economic environment ” said Hugh J. Garchinsky, President. “We are continuing to see the effects of a deteriorating economy and declines in real estate values on the performance of both our investment and our loan portfolios.As a result, we recognized an additional $749,000 non-cash impairment charge related to certain of our investments. Relative to our loan portfolio, we substantially increased the provision for loan losses as the challenging market and economic conditions continued to take their toll on our borrowers. However, we are pleased with the improvement in both our interest rate spread and net interest margin despite the challenges of a significantly lower interest rate environment. We are also encouraged by our ability to attract new business relationships and expand existing ones within our market as established businesses are showing a preference to do business with a community bank like First Keystone,” stated Garchinsky. Net interest income increased $330,000, or 13.2%, to $2.8 million for the three months ended March 31, 2009, as compared to the same period in 2008. The increase in net interest income for the three months ended March 31, 2009 was primarily due to a decrease in interest expense of $1.1 million or 26.4%, partially offset by a decrease in interest income of $768,000, or 11.5%, as compared to the same period in 2008. The weighted average yield earned on interest-earning assets for the three months ended March 31, 2009 decreased 41 basis points to 5.21% as compared to the same period in 2008. However, for the three months ended March 31, 2009, the weighted average rate paid on interest-bearing liabilities decreased to a greater degree, declining 83 basis points to 2.75% from 3.58% for the same period in the 2008. The interest rate spread and net interest margin were 2.46% and 2.50%, respectively, for the three months ended March 31, 2009 as compared to 2.04% and 2.11%, respectively, for the same period in 2008. The slightly smaller increase in the net interest margin, as compared to the increase in the interest rate spread for the quarter to quarter comparison, was primarily due to the relative shift in net interest-earning assets. The increase in the spread and margin reflected the more rapid repricing downward of the Company’s cost of funds as compared to the yields on interest-earning assets as market rates declined during the latter part of 2008 and 2009. On a linked quarter basis, net interest income increased slightly by $9,000, or 0.3%.During the second quarter of fiscal 2009 as compared to the first quarter of fiscal 2009, the Company experienced a 21 basis point decrease in the weighted average yield earned on interest-earning assets.The net interest margin, however, increased 4 basis points as a result of a 24 basis point decrease in the weighted average rate paid on interest-bearing liabilities as the Company’s cost of funds continued to decline at a slightly more rapid rate than its interest-earning assets. At March 31, 2009, non-performing assets increased $1.5 million to $3.9 million, or 0.7%, of total assets, from $2.4 million at September 30, 2008.During the quarter, the Bank experienced a slight increase in non-performing assets of $82,000 as compared to the level at December 31, 2008. The increase in non-performing assets was primarily the result of a $404,000 increase in non-accrual loans which totaled $3.9 million at March 31, 2009 and are comprised of six commercial mortgage loans aggregating $2.2 million, three single-family residential mortgages aggregating $672,000, two commercial business loans aggregating $461,000 and three home equity loans aggregating $366,000. The increase in non-accrual loans included the addition of two commercial mortgage loans aggregating $254,000, two home equity loans aggregating $256,000, one single-family residential mortgage of $407,000 and one commercial business loan of $47,000. These additions were substantially offset by a return to performing status of three commercial business loans aggregating $732,000, one construction loan of $246,000 and one residential mortgage and one home equity loan aggregating $82,000. In addition, loans 30 to 89 days delinquent increased $591,000, from $3.8 million at December 31, 2008 to $4.4 million at March 31, 2009 reflecting the difficult economic conditions facing our borrowers. For the three months ended March 31, 2009, as compared to the three months ended
